The Chancellor.
The writ of error in this case brings up for review a judgment of the Bergen Circuit Court, in an action of tort brought by Ackerman to recover damages for the killing of his horse in a collision with a horse and wagon belonging to Walton. The injury was occasioned by the negligent driving of Walton’s horse by his servant. The plaintiff’s horse was ridden by his son. The errors assigned are that the judge refused to non-suit the plaintiff when he rested his case on concluding his principal evidence, and refused to direct the jury to find a verdict for the defendant when the case was closed on both sides. There is no error in the record. When the plaintiff had concluded his principal evidence, there was evidence of negligence on the part of the defendant’s servant, and it was for the jury to pass upon the facts, and to determine whether there was contributory negligence on the part of the plaintiff’s son. When the evidence was in on both sides, it obviously was the duty of the judge *235to submit the ease to the jury. The judgment should be affirmed.
For affirmance — The Chancellor, Chief Justice, Depue, Knapp, Magie, Parker, Reed, Scudder, Van Syckel, Brown, Clement, Cole, McGregor. 13.
For reversal — None.